DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9, 11-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and arguments, see pages 8-10 of the remarks filed 8/18/2022, are persuasive as to the point that the prior art fails to teach or render obvious a method for applying a multi-colored coating to a composite structure wherein the cured multi-colored coating has a coating edge peak height ranging from about 0 mils to about 1 mil between the first co-curable film layer and the second co-curable film layer, and wherein the method does not further comprise sanding the cured multi-colored coating as to the context of claim 1.
Applicant’s amendments and arguments, see pages 8-10 of the remarks filed 8/18/2022, are persuasive as to the point that the prior art fails to teach or render obvious a multi-colored coating for marking a composite structure wherein the cured multi-colored coating has a coating edge peak height ranging from about 0 mils to about 1 mil between the first co-curable film layer and the second co-curable film layer, and wherein the cured multi-colored coating is not sanded as to the context of claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713